Citation Nr: 0205955	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  98-19 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for otitis media.

2.  Timeliness of appeal of issue of clear and unmistakable 
error (CUE) in a December 1961 RO decision that severed 
service connection for otitis media.


REPRESENTATION

Appellant represented by:	John F. Welch, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


REMAND

The veteran had active service from March 1944 to September 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of July 1997 
which denied an application to reopen a claim for service 
connection for otitis media.  The case was remanded in 
January 2000.  In March 2000, the RO denied a claim of CUE in 
a December 1961 RO decision which severed service connection 
for otitis media.  The veteran was notified of this 
determination by letter dated April 7, 2000.  

In September 2000, the Board remanded the case for the RO to 
furnish a statement of the case on the CUE issue, based on an 
August 2000 notice of disagreement, and deferred 
consideration of the new and material evidence issue.  The 
veteran was mailed a statement of the case on the CUE issue 
on December 8, 2000.  The substantive appeal on the CUE issue 
was received by the RO on May 15, 2001.  In this document, 
the veteran also requested a hearing before a member of the 
Board to be held at the RO.  

In August 2001, the veteran was informed by the RO that his 
substantive appeal as to the CUE issue was not accepted 
because it was not timely.  The remaining issue was certified 
to the Board.  In February 2002, the Board sent the veteran a 
letter advising him that his substantive appeal may not have 
been filed in time, and of the legal requirements of a 
substantive appeal.  The letter also sought clarification as 
to whether the request for a hearing before a member of the 
Board to be held at the RO pertained to the new and material 
evidence issue, the issue of timeliness of substantive appeal 
on the CUE claim, or both.  The veteran's response, received 
from his attorney in April 2002, indicated that he wished the 
Board hearing to be held on both issues.  

The Board must remand this case to the RO for purposes of 
arranging a Board hearing at the RO.  38 U.S.C.A. § 7107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 19.75, 19.76, 20.703, 
20.704 (2001).  Accordingly, the case is remanded to the RO 
for the following action:

The RO should arrange for a hearing to be 
held before a member of the Board, to take 
place at the St. Petersburg, Florida RO.  
The veteran should be given the option of 
a Travel Board hearing or Board 
videoconference hearing.  After the 
hearing is conducted, the case should be 
returned to the Board, in accordance with 
appellate procedures.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


